DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-20-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 05-20-2022, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 9, 11, 12, 14, 17, 18 20-22, 25, 27, 28, and 30 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Stahl and further in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goyal et al (US 20200314906).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 9, 11, 14, 17, 18, 20, 21 22, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20170048879) in view of Goyal et al (US 20200314906). 

As to claim 1 Zhang discloses the method for wireless communications at a user equipment (UE) (Zhang- UE of Fig.4), comprising: receiving a trigger signal indicating a downlink transmission by a network entity that has obtained access to a channel of a shared radio frequency spectrum band (Zhang, s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence); transmitting, in response to the trigger signal, a trigger response signal configured to reserve the channel of the shared radio frequency spectrum band for the downlink transmission by the network entity- trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151);
Zhang however is silent where the trigger signal indicates a scheduled beginning time for the downlink transmission and wherein the trigger response signal is transmitted by the UE to occupy the channel for a duration of a time period expiring at the scheduled beginning time of the downlink transmission; and receiving the downlink transmission via the channel after expiration of the time period and based at least in part on the trigger signal. However, in  an analogous art Goyal remedies this deficiency: Goyal, Fig.6, ¶0170, ¶0174,¶0194- ¶0196- control and/or data transfer 608 (DL and/or UL) between the transmitting node and the receiving node may start, for example, after the last eDCTS-to-Self message is sent by the transmitting and/or the receiving node,  ¶0199- UE/gNB may preserve the channel in the DL and/or UL directions. .., so that other device(s), whose transmission(s) may interfere with an ongoing transmission, may not start packet transmissions. Other device(s) may find the channel busy (e.g., after sensing the channel with DL or/and UL transmission) and/or may not start their transmission ¶0226-  Table. 6- start time indicates a start time of DL data transmission).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Goyal for the purpose of reserving a channel for downlink transmission (Goyal ¶0206- 1st sentence)

As to claim 2 the combined teachings of Zhang and Goyal disclose the method of claim 1, further comprising: selecting a waveform for transmitting the trigger response signal based at least in part on an identifier associated with the UE (Goyal ¶0149- 2nd sentence-  transmission may include an identifier and/or a partial identifier.)

As to claim 4 the combined teachings of Zhang and Goyal disclose the method of claim 1, t further comprising: identifying a delay period between receiving the trigger signal and the scheduled beginning time of the downlink transmission, wherein the time period for occupying the channel is based at least in part on a duration of the delay period- delay period being equivalent to backoff times (Goyal ¶0138- 2nd sentence-  the UE may add an additional backoff and/or wait time  ¶0140- 1st sentence). 
As to claim 5 the combined teachings of Zhang, Goyal and Kim disclose the method of claim 4, however silent further comprising: receiving, prior to sending the trigger response signal, a configuration signal indicating the delay period (Goyal ¶0340- 3rd sentence- As such, at 1618, the transmitting node may defer the data transmission and wait for a DIFS plus backoff time before the next channel access attempt).

As to claim 6 the combined teachings of Zhang and Goyal disclose the method of claim 5, wherein the configuration signal is received prior to the trigger signal (Zhang ¶0112- 1st sentence- the radio resource control connection reconfiguration message may further include radio resource information required for receiving the CTS frame by the UE.)

As to claim 9 Zhang discloses a method for wireless communications at a network entity, comprising: transmitting a trigger signal to a user equipment (UE) indicating a downlink transmission by the network entity that has obtained access to a channel of a shared radio frequency spectrum band(Zhang, s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence); and receiving, based at least in part on the trigger signal, a trigger response signal configured to reserve the channel of the shared radio frequency spectrum band for the downlink transmission(Zhang s305 of Fig.4 ¶0151). Zhang however is silent where the trigger signal indicates a scheduled beginning time for the downlink transmission;, wherein the trigger response signal is received from the UE to occupy the channel for a duration of a time period expiring at the scheduled beginning time of the downlink transmission; and transmitting the downlink transmission via the channel after expiration of
the time period and based at least in part on the trigger signal. However, in  an analogous art Goyal remedies this deficiency: Goyal, Fig.6, ¶0170, ¶0174,¶0194- ¶0196- control and/or data transfer 608 (DL and/or UL) between the transmitting node and the receiving node may start, for example, after the last eDCTS-to-Self message is sent by the transmitting and/or the receiving node,  ¶0199- UE/gNB may preserve the channel in the DL and/or UL directions. .., so that other device(s), whose transmission(s) may interfere with an ongoing transmission, may not start packet transmissions. Other device(s) may find the channel busy (e.g., after sensing the channel with DL or/and UL transmission) and/or may not start their transmission ¶0226-  Table. 6- start time indicates a start time of DL data transmission).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Goyal for the purpose of reserving a channel for downlink transmission (Goyal ¶0206- 1st sentence)

As to claim 11 the combined teachings of Zhang and Goyal disclose the method of claim 9, further comprising: determining, based at least in part on a waveform used for the trigger response signal, an identifier associated with the UE(Goyal ¶0149- 2nd sentence-  transmission may include an identifier and/or a partial identifier.).

As to claim 12 the combined teachings of Zhang and Goyal disclose the method of claim 9, further comprising: transmitting, prior to transmitting the trigger signal, a configuration signal identifying a delay period between transmitting the trigger signal and the scheduled beginning of the downlink transmission wherein the time period for occupying the channel is based at least in part on a duration of the delay period (Goyal ¶0138- 2nd sentence-  the UE may add an additional backoff and/or wait time  ¶0140- 1st sentence).  

 As to claim 14 the combined teachings of Zhang and Goyal disclose the method of claim 9, further comprising: configuring the trigger signal to indicate that the network entity has obtained access to the shared radio frequency spectrum band for downlink transmissions to a plurality of UEs (Zhang¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB;)  

As to claim 17 Zhang discloses an apparatus for wireless communications at a user equipment (UE) (Zhang UE of Fig.4, Fig.7) comprising: a processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: receive a trigger signal indicating that a network entity  has obtained access to a channel of a shared radio frequency spectrum band (s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence); transmit, in response to the trigger signal, a trigger response signal configured to reserve the channel of the shared radio frequency spectrum band for a downlink transmission by the network entity- trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151); Zhang however is silent where the trigger signal indicates a scheduled beginning time for the downlink transmission and wherein the trigger response signal is transmitted by the UE to occupy the channel for a duration of a time period expiring at the scheduled beginning time of the downlink transmission; and receiving the downlink transmission via the channel after expiration of the time period and based at least in part on the trigger signal. However, in  an analogous art Goyal remedies this deficiency: Goyal, Fig.6, ¶0170, ¶0174,¶0194- ¶0196- control and/or data transfer 608 (DL and/or UL) between the transmitting node and the receiving node may start, for example, after the last eDCTS-to-Self message is sent by the transmitting and/or the receiving node,  ¶0199- UE/gNB may preserve the channel in the DL and/or UL directions. .., so that other device(s), whose transmission(s) may interfere with an ongoing transmission, may not start packet transmissions. Other device(s) may find the channel busy (e.g., after sensing the channel with DL or/and UL transmission) and/or may not start their transmission ¶0226-  Table. 6- start time indicates a start time of DL data transmission).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Goyal for the purpose of reserving a channel for downlink transmission (Goyal ¶0206- 1st sentence).

As to claim 18 the combined teachings of Zhang and Goyal disclose the apparatus of claim 17, wherein the instructions are executable by the processor to: select a waveform for transmitting the trigger response signal based at least in part on an identifier associated with the UE(Goyal ¶0149- 2nd sentence-  transmission may include an identifier and/or a partial identifier). 

As to claim 20 the combined teachings of Zhang and Goyal disclose the apparatus of claim 17, wherein the instructions are executable by the processor to: identify a delay period between receiving the trigger signal and the scheduled beginning time of the downlink transmission, wherein the time period for occupying the channel is based at least in part on a duration the delay period- delay period being equivalent to backoff times (Goyal ¶0138- 2nd sentence-  the UE may add an additional backoff and/or wait time  ¶0140- 1st sentence). 
As to claim 21 the combined teachings of Zhang and Goyal disclose the apparatus of claim 20, wherein the instructions are executable by the processor to: receive, prior to sending the trigger response signal, a configuration signal indicating the delay period (Goyal ¶0340- 3rd sentence- As such, at 1618, the transmitting node may defer the data transmission and wait for a DIFS plus backoff time before the next channel access attempt).

As to claim 22 the combined teachings of Zhang and Goyal disclose the apparatus of claim 21, wherein the configuration signal is received prior to the trigger signal. (Zhang ¶0112- 1st sentence- the radio resource control connection reconfiguration message may further include radio resource information required for receiving the CTS frame by the UE.).

As to claim 25 Zhang disclose an apparatus for wireless communications at a network entity (Zhang, eNB of Fig.4, Fig.5 and 6), comprising: a processor, and instructions stored in the memory (Zhang ¶0063), wherein the instructions are executable by the processor to: transmit a trigger signal to a user equipment (UE) indicating for a downlink transmission by the network entity that has obtained access to a shared radio frequency spectrum band for downlink transmission(s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence ); receive, based at least in part on the trigger signal, a trigger response signal configured to reserve the channel of the shared radio frequency spectrum band for the downlink transmission trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151). Zhang however is silent where the trigger signal indicates a scheduled beginning time for the downlink transmission; and wherein the trigger response signal is received from the UE to occupy the channel for a duration of a time period expiring at the scheduled beginning time of the downlink transmission; and transmitting the downlink transmission via the channel after expiration of the time period and based at least in part on the trigger signal. However, in  an analogous art Goyal remedies this deficiency: Goyal, Fig.6, ¶0170, ¶0174,¶0194- ¶0196- control and/or data transfer 608 (DL and/or UL) between the transmitting node and the receiving node may start, for example, after the last eDCTS-to-Self message is sent by the transmitting and/or the receiving node,  ¶0199- UE/gNB may preserve the channel in the DL and/or UL directions. .., so that other device(s), whose transmission(s) may interfere with an ongoing transmission, may not start packet transmissions. Other device(s) may find the channel busy (e.g., after sensing the channel with DL or/and UL transmission) and/or may not start their transmission ¶0226-  Table. 6- start time indicates a start time of DL data transmission).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Goyal for the purpose of reserving a channel for downlink transmission (Goyal ¶0206- 1st sentence)

As to claim 27 the combined teachings of Zhang and Goyal disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: determine, based at least in part on a waveform used for the trigger response signal, an identifier associated with the UE(Goyal ¶0149- 2nd sentence-  transmission may include an identifier and/or a partial identifier.). 

As to claim 28 the combined teachings of Zhang and Goyal disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: transmit, prior to transmitting the trigger signal, a configuration signal identifying a delay period between transmitting the trigger signal and the scheduled beginning time of the downlink transmission wherein the time period for occupying the channel is based at least in part on a duration of the delay period delay period being equivalent to backoff times (Goyal ¶0138- 2nd sentence-  the UE may add an additional backoff and/or wait time  ¶0140- 1st sentence).

As to claim 30 the combined teachings of Zhang and Goyal disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: configure the trigger signal to indicate that the base station has obtained access to the shared radio frequency spectrum band for downlink transmissions to a plurality of UEs. (Zhang¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB;)  

Claims 3, 10, 19, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Goyal and further in view of Li et al (US 20190230706).

As to claim 3 the combined teachings of Zhang and Goyal discloses the method of claim 1, however silent further comprising: performing a CCA procedure before transmitting the trigger response signal, wherein the CCA procedure comprises an omni-directional CCA procedure or a directional CCA procedure- LBT Procedure, however in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence)

As to claim 10 the combined teachings of Zhang and Goyal disclose the method of claim 9, however silent further comprising: performing a clear channel assessment (CCA) procedure to obtain access to the shared radio frequency spectrum band, wherein the CCA procedure comprises an omnidirectional CCA procedure or a directional CCA procedure- LBT Procedures. However, in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

As to claim 19 the combined teaching of Zhang and Goyal disclose the apparatus of claim 17, however silent further comprising: performing a CCA procedure before transmitting the trigger response signal, wherein the CCA procedure comprises an omni-directional CCA procedure or a directional CCA procedure- LBT Procedure, however in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

As to claim 26 the combined teachings of Zhang and Goyal discloses the apparatus of claim 25 however silent wherein the instructions are executable by the processor to: perform a clear channel assessment (CCA) procedure to obtain access to the shared radio frequency spectrum band, wherein the CCA procedure comprises an omnidirectional CCA procedure or a directional CCA procedure. However, in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

Claims 7, 8, 13, 16, 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Goyal and further in view of Benveniste (US 7864796).

As to claim 7 the combined teachings of Zhang and Goyal discloses the method of claim 1, however silent further comprising: transmitting, during a scheduled period of the downlink transmission, one or more instances of a repeat trigger response signal (RRS message) over the channel of the shared radio frequency spectrum band. However, in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 8 the combined teachings of Zhang and Goyal discloses the method of claim 1 further comprising: setting a network allocation vector (NAV) of the RRS based at least in part on the time period (Zhang ¶0125- 1st sentence- UE may need to perform, …. the monitoring only in a time range indicated by a NAV value included in a CTS frame).
Zhang and Goyal combined however are silent wherein the trigger response signal comprises a reservation response signal (RRS), However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 13 the combined teachings of Zhang and Goyal discloses the method of claim 9, however silent further comprising: receiving, during the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However, in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 16 the combined teachings of Zhang and Goyal discloses the method of claim 9, however silent wherein the trigger response signal comprises a reservation response signal (RRS), further comprising: decoding the RRS to identify a network allocation vector (NAV).
 However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS); Abstract- RRS NAV is decremented when a reservation is cancelled, and the RRS NAV is reset ) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 23 the combined teachings of Zhang and Goyal disclose the apparatus of claim 17, however silent wherein the instructions are executable by the processor to: transmit, during a scheduled period of the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However, in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 24 the combined teachings of Zhang and Goyal discloses the apparatus of claim 17, and the instructions are executable by the processor to: set a network allocation vector (NAV) of the RRS based at least in part on the time period (Zhang ¶0125- 1st sentence- UE may need to perform, …. the monitoring only in a time range indicated by a NAV value included in a CTS frame-).
Zhang and Goyal combined however are silent wherein the trigger response signal comprises a reservation response signal (RRS), However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 29 the combined teachings of Zhang and Goyal disclose the apparatus of claim 25, however silent wherein the instructions are executable by the processor to: receive, during the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However, in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang and Goyal with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Goyal and further in view of Jeon et al (US 20150215100).

As to claim 15 the combined teachings of Zhang, Stahl and Kim disclose the method of claim 14, however silent further comprising: receiving trigger response signals from a subset of the plurality of UEs; and selecting one or more UEs of the subset of the plurality of UEs to perform the downlink transmissions to. However, in an analogous art Jeon remedies this deficiency: (Jeon, Fig.5, ¶0036- 5th sentence- UEs 106a, 106d, 106g and 106i transmit a reservation message using a WLAN protocol (e.g., CTS message)) .Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Jeon for the purpose of broadcasting reservation message to wireless devices (Jeon ¶0036- 1st sentence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al – System and Method for Congestion Control in a Wireless Mesh network – US 2004/0229566, Fig.3B and ¶0031.
Sugaya et al- Communication System, Communication Apparatus, Communication Method, and Program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462